DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.  
Claims 1, 12, 14 are amended; Claims 6 – 11, 17 - 22 are cancelled; No Claims are added.  Claims 1 – 5, 12 – 16 are currently pending and subject to examination.

Response to Arguments
Applicant's arguments filed in the remarks dated 09/22/2022 have been fully considered but they are not persuasive.  Applicant argues that the cited reference do not teach the second RRC message is security protected by the NR PDCP entity other than the LTE PDCP entity, wherein the security comprises a ciphering and an integrity protection, wherein the security comprising the ciphering and the integrity protection is activated before a configuring of the SRB, as currently amended.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second RRC message is security protected by the NR PDCP entity other than the LTE PDCP entity, wherein the security comprises a ciphering and an integrity protection, wherein the security comprising the ciphering and the integrity protection is activated before a configuring of the SRB) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the amendment to the claims, a new ground of rejection is presented in view of Chai et al., Futaki et al. and Parkvall et al. (see the office action for details).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 5, 12 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 20190045398 A1) in view of Futaki et al. (US 20180352468 A1) and Parkvall et al. (US 20170331577 A1).

Regarding claim 1, Chai et al. discloses a method (Chai et al., FIG. 6) of transmitting and receiving data by a user equipment (UE) (Chai et al., FIG. 5, UE 1 in relation to FIG. 12), the method comprising: 
receiving, by the UE, a first radio resource control (RRC) message (Chai et al., [0096] an RRC entity is used to process a control-plane message between UE and an evolved NodeB (eNB), where control signaling between the UE and an access network or the network device is mainly an RRC message that carries all parameters required for establishing, modifying, and releasing PDCP layer protocol entity, an RLC layer protocol entity, a MAC layer protocol entity, and a physical layer protocol entity) comprising configuration information on uplink duplication for a signaling radio bearer (SRB) (Chai et al., [0117] the user equipment receives a second configuration message sent by a network control device, where the second configuration message is used by the network control device to configure a network device set for the user equipment, the network device set includes a first network device and a second network device); and 
transmitting, by the UE, a second RRC message in response to the first RRC message through the SRB (Chai et al., [0119] the user equipment establishes a third resource management entity based on the second configuration message, where the third resource management entity is used to exchange, by the user equipment, the resource management messages with the first resource management entity and the second resource management entity, in relation to [0121] the control-plane connection may be specifically an RRC connection, and the resource management message may be specifically an RRC message), 
wherein the second RRC message is duplicated by an SeNB packet data convergence protocol (PDCP) entity other than a long term evolution (LTE) PDCP entity (Chai et al., [0083] the second resource management entity is used to configure MAC, RLC, and/or PDCP for the second network device, the user equipment, and the N secondary network devices in relation to [0122] the user equipment establishes a third RRC entity based on the received second configuration message, to establish an RRC connection to the first network device and the second network device, and exchange an RRC message with the first network device and/or the second network device), 
wherein the second RRC message is transmitted to both a master base station (BS) and a secondary BS (Chai et al., [0122] the UE may concurrently send RRC messages to or receive RRC messages from the MeNB and M-SeNBs in the different subsets on a network side. In this way, because the M-SeNB is also responsible for receiving/sending some RRC messages, load existing in information exchange between the MeNB and an SeNB can be reduced), and wherein the SRB is a split SRB (Chai et al., [0128] the UE may allocate a specific channel such as a specific logical channel identifier to the RRC message; or different SRBs may be defined for distinguishing).
Although Chai et al. discloses in [0073] that multi-connectivity network architecture is applicable to Long Term Evolution (LTE) and next generation network such as 5G (5th-Generation); Chai et al. does not expressly disclose the second RRC message is duplicated by a new radio (NR) packet data convergence protocol (PDCP) entity other than a long term evolution (LTE) PDCP entity .
Futaki et al., for example from an analogous field of endeavor (Futaki et al., [0039] the LTE eNB and the 5G specific eNB interwork with each other to enable the 5G UE to connect to both the LTE CG and the 5G CG using CA, DC, or an enhancement thereof) suggests the second RRC message is duplicated by a new radio (NR) packet data convergence protocol (PDCP) entity (Futaki et al., [0039] the UE radio protocol stack includes New 5G/NR lower layers, where the New 5G/NR lower layers include a New RLC layer, a New MAC layer, and a New PHY layer) other than a long term evolution (LTE) PDCP entity (Futaki et al., [0039] the UE radio protocol stack includes a unified/integrated RRC layer and a unified/integrated PDCP layer the integrated RRC layer and the integrated PDCP layer may also be referred to as a common RRC layer and a common PDCP layer, respectively in relation to [0053] where the New RRC layer may configure a signalling radio bearer with the 5G UE and transmit or receive RRC messages to or from the 5G UE through the New 5G CG).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second RRC message is duplicated by a new radio (NR) packet data convergence protocol (PDCP) entity other than a long term evolution (LTE) PDCP entity as taught by Futaki et al. with the system of Chai et al. in order to allow for use of both the resources of the LTE CG and the resources of the New 5G CG (Futaki et al., [0061]).
Chai et al. – Futaki et al. do not expressly disclose the second RRC message is security protected by the NR PDCP entity other than the LTE PDCP entity, wherein the security comprises a ciphering and an integrity protection, wherein the security comprising the ciphering and the integrity protection is activated before a configuring of the SRB.
Parkvall et al. for example from an analogous field of endeavor (Parkvall et al., [0399] Signaling Radio Bearers (SRBs) are defined as Radio Bearers (RB) that are used only for the transmission of RRC and NAS messages) discloses the second RRC message is security protected by the NR PDCP entity other than the LTE PDCP entity (Parkvall et al., [0402] – [0403] SRB1 is for RRC messages as well as for NAS messages prior to the establishment of SRB2, all using dedicated logical channels and SRB2 is for RRC messages which include logged measurement information as well as for NAS messages, all using dedicated logical channels), wherein the security comprises a ciphering and an integrity protection, wherein the security comprising the ciphering and the integrity protection is activated before a configuring of the SRB (Parkvall et al., [0403] SRB2 typically has a lower-priority than SRB1 and is configured by E-UTRAN after security activation in relation to [0404] once security is activated, RRC messages on SRB1 and SRB2, including those containing NAS or non-3GPP messages, are integrity protected and ciphered by PDCP) 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second RRC message is security protected by the NR PDCP entity other than the LTE PDCP entity, wherein the security comprises a ciphering and an integrity protection, wherein the security comprising the ciphering and the integrity protection is activated before a configuring of the SRB as taught by Park et al. with the combined system of Chai et al. – Futaki et al. in order to support RRC diversity (Parkvall et al., [0405]).

Regarding claims 2, 13, Chai et al. - Futaki et al. - Parkvall et al. disclose the secondary BS comprises a Central Unit (CU) (Chai et al., [0149] in the multi-connectivity structure, a set including a plurality of network devices includes a coordinate set used as the first subset and a redundant set used as the second subset) and a Distribute unit (DU) (Futaki et al., [0039] the processing and the operations performed by the base stations, the LTE eNB 5, the 5G specific eNB 6, the BBU (CU) or the RRH (DU) may be provided by any one or more radio stations/RAN nodes).  The motivation is the same as in claim 1.

Regarding claims 3, 14, Chai et al. - Futaki et al. - Parkvall et al. disclose the NR PDCP entity transfers the duplicated second RRC message SRB related data to a first radio link control (RLC) entity for the master BS (Futaki et al., [0061] the DRB #3 is similar to a split bearer in LTE Release 12 DC, where the DRB #3 is associated with both of one logical channel of the LTE RAT and one logical channel of the New 5G RAT to use both the resources of the LTE CG and the resources of the New 5G CG) and a second RLC entity for the secondary BS (Chai et al., [0123] because the M-SeNB is also responsible for receiving/sending some RRC messages, load existing in information exchange between the MeNB and an SeNB can be reduced).  The motivation is the same as in claim 1.

Regarding claims 4, 15, Chai et al. - Futaki et al. - Parkvall et al. disclose the first RLC entity is associated with a master cell group (Chai et al., [0063] the MCG RB is associated with one Packet Data Convergence Protocol (PDCP) entity (PDCP-1), one Radio Link Control (RLC) entity (RLC-1), and one LCH (LCH-m), where m is an abbreviation of “master”, and represents Media Access Control (MAC) of the MeNB or the MCG), and the second RLC entity is associated with a secondary cell group (Chai et al., [0065] the SCG RB is associated with one PDCP entity (PDCP-1), one RLC entity (RLC-1), and one LCH (LCH-s)).

Regarding claims 5, 16, Chai et al. - Futaki et al. - Parkvall et al. disclose the NR PDCP entity discards any one of downlink data that are is duplicately received from the master BS and/or the secondary BS via the split SRB (Parkvall et al., [0406] when a common PDCP layer is used, supporting solutions for transmitting the same RRC message over both RATs becomes easy, since any duplication can be detected and removed by the PDCP layer).  The motivation is the same as in claim 1.

Regarding claim 12, Chai et al. discloses a user equipment (UE) that transmits and receives data (Chai et al., FIG. 5, UE 1 in relation to FIG. 12, UE 120), the UE comprising: 
a receiver (Chai et al., FIG. 12, transceiver 1202) configured to receive a first radio resource control (RRC) message (Chai et al., [0096] an RRC entity is used to process a control-plane message between UE and an evolved NodeB (eNB), where control signaling between the UE and an access network or the network device is mainly an RRC message that carries all parameters required for establishing, modifying, and releasing PDCP layer protocol entity, an RLC layer protocol entity, a MAC layer protocol entity, and a physical layer protocol entity) comprising configuration information on uplink duplication for a signaling radio bearer (SRB) (Chai et al., [0117] the user equipment receives a second configuration message sent by a network control device, where the second configuration message is used by the network control device to configure a network device set for the user equipment, the network device set includes a first network device and a second network device); and 
a transmitter (Chai et al., FIG. 12, transceiver 1202) configured to transmit a second RRC message in response to the first RRC message through the SRB (Chai et al., [0119] the user equipment establishes a third resource management entity based on the second configuration message, where the third resource management entity is used to exchange, by the user equipment, the resource management messages with the first resource management entity and the second resource management entity, in relation to [0121] the control-plane connection may be specifically an RRC connection, and the resource management message may be specifically an RRC message); 
wherein the second RRC message is duplicated by SeNB packet data convergence protocol (PDCP) entity other than a long term evolution (LTE) PDCP entity (Chai et al., [0083] the second resource management entity is used to configure MAC, RLC, and/or PDCP for the second network device, the user equipment, and the N secondary network devices in relation to [0122] the user equipment establishes a third RRC entity based on the received second configuration message, to establish an RRC connection to the first network device and the second network device, and exchange an RRC message with the first network device and/or the second network device), 
wherein the second RRC message is transmitted to both a master base station (BS) and a secondary BS (Chai et al., [0122] the UE may concurrently send RRC messages to or receive RRC messages from the MeNB and M-SeNBs in the different subsets on a network side. In this way, because the M-SeNB is also responsible for receiving/sending some RRC messages, load existing in information exchange between the MeNB and an SeNB can be reduced), and wherein the SRB is a split SRB (Chai et al., [0128] the UE may allocate a specific channel such as a specific logical channel identifier to the RRC message; or different SRBs may be defined for distinguishing).
Although Chai et al. discloses in [0073] that multi-connectivity network architecture is applicable to Long Term Evolution (LTE) and next generation network such as 5G (5th-Generation); Chai et al. does not expressly disclose the second RRC message is duplicated by a new radio (NR) packet data convergence protocol (PDCP) entity other than a long term evolution (LTE) PDCP entity.
Futaki et al., for example from an analogous field of endeavor (Futaki et al., [0039] the LTE eNB and the 5G specific eNB interwork with each other to enable the 5G UE to connect to both the LTE CG and the 5G CG using CA, DC, or an enhancement thereof) suggests the second RRC message is duplicated by a new radio (NR) packet data convergence protocol (PDCP) entity (Futaki et al., [0039] the UE radio protocol stack includes New 5G/NR lower layers, where the New 5G/NR lower layers include a New RLC layer, a New MAC layer, and a New PHY layer) other than a long term evolution (LTE) PDCP entity (Futaki et al., [0039] the UE radio protocol stack includes a unified/integrated RRC layer and a unified/integrated PDCP layer the integrated RRC layer and the integrated PDCP layer may also be referred to as a common RRC layer and a common PDCP layer, respectively in relation to [0053] where the New RRC layer may configure a signalling radio bearer with the 5G UE and transmit or receive RRC messages to or from the 5G UE through the New 5G CG).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second RRC message is duplicated by a new radio (NR) packet data convergence protocol (PDCP) entity other than a long term evolution (LTE) PDCP entity as taught by Futaki et al. with the system of Chai et al. in order to allow for use of both the resources of the LTE CG and the resources of the New 5G CG (Futaki et al., [0061]).
Chai et al. – Futaki et al. do not disclose the second RRC message is security protected by the NR PDCP entity other than the LTE PDCP entity, wherein the security comprises a ciphering and an integrity protection, wherein the security comprising the ciphering and the integrity protection is activated before a configuring of the SRB.
Parkvall et al. for example from an analogous field of endeavor (Parkvall et al., [0399] Signaling Radio Bearers (SRBs) are defined as Radio Bearers (RB) that are used only for the transmission of RRC and NAS messages) discloses the second RRC message is security protected by the NR PDCP entity other than the LTE PDCP entity (Parkvall et al., [0402] – [0403] SRB1 is for RRC messages as well as for NAS messages prior to the establishment of SRB2, all using dedicated logical channels and SRB2 is for RRC messages which include logged measurement information as well as for NAS messages, all using dedicated logical channels), wherein the security comprises a ciphering and an integrity protection, wherein the security comprising the ciphering and the integrity protection is activated before a configuring of the SRB (Parkvall et al., [0403] SRB2 typically has a lower-priority than SRB1 and is configured by E-UTRAN after security activation in relation to [0404] once security is activated, RRC messages on SRB1 and SRB2, including those containing NAS or non-3GPP messages, are integrity protected and ciphered by PDCP) 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second RRC message is security protected by the NR PDCP entity other than the LTE PDCP entity, wherein the security comprises a ciphering and an integrity protection, wherein the security comprising the ciphering and the integrity protection is activated before a configuring of the SRB as taught by Parkvall et al. with the combined system of Chai et al. – Futaki et al. in order to support RRC diversity (Parkvall et al., [0405]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (US 20150319801 A1) is cited to show a UE that receives information on a configuration of a second cell from a first cell, where the first cell and the second cell may be controlled by different eNBs respectively and the UE supports dual connectivity with the MeNB and the SeNB, deriving security keys based on the security parameters received from the RRC connection reconfiguration message, and then applying ciphering and integrity protection to the RRC connection reconfiguration complete message that includes the UE identity, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416